Third District Court of Appeal
                               State of Florida

                         Opinion filed December 9, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                         Nos. 3D20-0096 & 3D20-0094
                          Lower Tribunal No. 17-1040
                              ________________


                                Luiz Carneiro,
                           Appellant/Cross-Appellee,

                                        vs.

                  Meridian Trust Company, etc., et al.,
                          Appellees/Cross-Appellants,

                                       and

              Centennial Asset Mining Fund, LLC., et al.,
                                   Appellees.



     Appeals from non-final orders from the Circuit Court for Miami-Dade
County, William Thomas, Judge.

      GST LLP, and Katherine Alena Sanoja and Rodney Quinn Smith, II, for
appellant/cross-appellee.

      Aballí, Milne, Kalil, P.A., and Craig P. Kalil, and Hendrik G. Milne, for
appellees/cross-appellants.
      Bilzin Sumberg Baena Price & Axelrod, LLP, and Jose M. Ferrer and Desiree
E. Fernandez; Reed Smith, LLP, and Ana Maria Barton, Sujey S. Herrera, and
Edward M. Mullins; DLA Piper LLP (US), and Harout J. Samra; Santini Law, and
Sean R. Santini; Stack Fernandez & Harris, P.A., and Brian J. Stack; Squire Patton
Boggs (US) LLP, and Alvin B. Davis, for appellees.


Before LOGUE, SCALES, and LINDSEY, JJ.

      PER CURIAM.

      Affirmed.




                                        2